     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 1 of 18



 1   WO
 2
 3
 4
 5
 6
 7
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11
     United States of America,                     No. CR-17-00518-001-TUC-RM (JR)
12
                  Plaintiff,                       ORDER
13
     v.
14
     Kevin Jon Cummings - 001
15   Elaine Marie Cummings - 002,
16                Defendants.
17         On December 12, 2019, Magistrate Judge Jacqueline M. Rateau issued a Report
18   and Recommendation (Doc. 136) recommending that this Court deny Defendants Kevin
19   Cummings and Elaine Cummings’ Joint Motion to Suppress (Doc. 102). Judge Rateau
20   heard oral argument on the Motion on December 3, 2019. (Doc. 130.) Defendants jointly
21   objected to the R&R’s recommendation (Doc. 161) and the government responded (Doc.
22   165). For the following reasons, the Court will adopt Judge Rateau’s Report and
23   Recommendation, (“R&R”), overrule Defendants’ objections, and deny the Motion to
24   Suppress.
25         I.     Background
26         Defendants Kevin Cummings (“Mr. Cummings”) and Elaine Cummings were
27   charged in a three-count indictment on March 30, 2017 with (1) Conspiracy to Commit
28   Social Security Fraud and Receive Stolen Public Monies in violation of 18 U.S.C. § 371;
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 2 of 18



 1   (2) Social Security Fraud in violation of 42 U.S.C. § 408(a)(4); and (3) Receiving Stolen
 2   Public Money, Property, or Records, in violation of 18 U.S.C. § 641. (Doc. 3.) The
 3   conspiracy allegedly occurred over a 10-year period, from 2004 to 2014. (Id.)
 4          Mr. Cummings was in a serious car accident on August 10, 2002 in which he
 5   suffered severe and debilitating injuries. (Doc. 111 at 2.) The charges in the case arise out
 6   of Mr. Cummings’ subsequent award of disability benefits from the Social Security
 7   Administration (“SSA”) which he began receiving in 2002. (Id.) In 2004 and 2010, Mr.
 8   and Mrs. Cummings started two businesses together, Baker Brothers Plumbing and
 9   Sticky’s Smoke Shop. (Id., Doc. 121.) In 2005, Mr. Cummings became the president of
10   his family’s plumbing business, Cummings Plumbing. (Id., Doc. 121 at 2.) The
11   government alleges that Mr. Cummings ran or helped run the start-up companies and the
12   family plumbing business during the time he was receiving Social Security disability
13   benefits and that he concealed his ability to work, his work activities, and his income
14   from SSA. (Doc. 121 at 2, Doc. 134 at 2-3, Doc. 102 at 2.) Mr. Cummings denies the
15   charges.
16          On April 10, 2017, Magistrate Judge D. Thomas Ferraro signed a search warrant
17   (the “Microsoft Warrant” or “warrant”) authorizing law enforcement officers to search
18   six email accounts assigned to the Defendants and their employees and to seize the
19   contents of those accounts before April 24, 2017. (Doc. 136 at 2-3, Doc. 102-1 at 2.) The
20   accounts were operated by Microsoft Corporation. (Id.) The Microsoft Warrant sought all
21   “electronic correspondence” and “transactional information” from the six accounts for a
22   twelve-year period dating from December 1, 2004 through December 31, 2016. (Doc.
23   102-1 at 5.) Specifically, the warrant authorized the seizure of:
                   (1) The contents of all emails associated with the account,
24
                       including stored or preserved copies of emails sent to and
25                     from the account, draft emails, the source and destination
                       addresses associated with each email, the date and time at
26
                       which each email was sent, and the size and length of each
27                     email;
                   (2) All records or other information regarding the
28
                       identification of the account, to include full name,


                                                 -2-
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 3 of 18



 1                     physical address, telephone numbers and other identifiers,
 2                     records of session times and durations, the date on which
                       the account was created, the length of service, the IP
 3                     address used to register the account, log-in IP addresses
                       associated with session times and dates, account status,
 4
                       alternative email addresses provided during registration,
 5                     methods of connecting, log files, and means and source of
                       payment (including any credit or bank account number);
 6
                   (3) The types of service utilized;
 7                 (4) All records or other information stored at any time by an
                       individual using the account, including address books,
 8                     contact and buddy lists, calendar data, pictures, and files;
 9                 (5) All records pertaining to communications between the
                       Provider and any person regarding the account, including
10                     contacts with support services and records of actions
11                     taken.

12          (Id. at 6.) The Microsoft Warrant further authorized the Government to seize:
                    (1) Communications, correspondence, writings, photographs,
13                      and videos concerning Kevin Cummings’ working and/or
14                      improvement in medical condition during the time period
                        of December 2005 and January 2014 and Elaine
15                      Cummings’ knowledge of the work and/or improvement
16                      in medical condition; and
                    (2) Records related to who created, used, or communicated
17                      with the account or identifier, including records about
                        their identities.
18
            (Id. at 7.) The government employed a taint team to review the disclosed
19
     materials. The affidavit to the search warrant laid out the process by which the taint team
20
     was to review the seized materials. (Id. at 21-4.) The taint team was directed to:
21
                  [C]onduct the search, identify privileged materials, separate
22                the evidence, prevent potentially privileged information from
                  reaching the investigative team, ensure that the investigative
23
                  team receives only non-privileged or unprotected information,
24                attempt to resolve questions of potential privileged documents
                  or records through negotiation and litigation, and create a
25                record to establish what steps were taken.
26          (Id. at 21.) The taint team was to review the materials disclosed by Microsoft
27   Corporation to the Government and determine which of those materials the warrant
28   authorized the Government to seize. (Id. at 22.) Any materials “not within the scope” of


                                                 -3-
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 4 of 18



 1   the warrant’s authorization were not to be provided to the prosecution. (Id.) The taint
 2   team was directed to remove irrelevant materials—those that did not pertain to
 3   “communications…concerning          Kevin     Cummings’       working     and/or    medical
 4   condition…[between] December 2005 and January 2014 and Elaine Cummings’
 5   knowledge [of his condition]” or “records related to” people who communicated with the
 6   account holders—and withhold them from the prosecution. (Id.)
 7          The taint team was further directed to divide all relevant materials identified as
 8   potentially privileged into four categories: (1) privileged information, which includes
 9   attorney-client information, attorney work product information, and client confidences
10   (“Category A”); (2) potentially privileged information (“Category B”); (3) privileged or
11   potentially privileged information that may fall into the crime-fraud exception of the
12   attorney-client privilege (“Category C”); and (4) non-privileged information (“Category
13   D”). (Id. at 23.) Then, the taint team was directed to return materials in category A to the
14   defense, forward materials in Category D to the prosecution, and “submit to the Court,
15   under seal… items from Categories B and C, and seek the Court’s final determination
16   concerning whether the submitted materials are protected by attorney-client privilege.”
17   (Id.) Then the taint team was to send to the prosecution materials from Categories B and
18   C that the Court had determined were not protected by attorney-client privilege. (Id.) The
19   affidavit directs the taint team to “err on the side of caution” and “treat any questionable
20   items as potentially privileged.” (Id. at 24.) Even with privileged information removed,
21   the parties agree that the search returned over 50,000 emails. (Doc. 153 at 55.)
22          The case has been designated complex and has been referred to Magistrate Judge
23   Rateau for all discovery issues and pretrial deadlines. (Doc. 78.) Trial is currently set for
24   September 15, 2020. (Doc. 137.)
25          II.    Standard of Review
26          A district judge must “make a de novo determination of those portions” of a
27   magistrate judge’s “report or specified proposed findings or recommendations to which
28   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule


                                                 -4-
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 5 of 18



 1   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is
 2   filed, the court need only satisfy itself that there is no clear error on the face of the record
 3   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
 4   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
 5   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
 6   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
 7   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 8   clear error unobjected-to portions of Report and Recommendation).
 9          III.   Discussion
10                 a. The Joint Motion to Suppress
11          Defendants jointly move to suppress the results of the Microsoft Warrant on three
12   grounds: (1) the warrant was overbroad and lacked sufficient particularity because it
13   authorized the seizure of electronic information that was irrelevant to the charges against
14   Defendants; (2) the warrant was overbroad because the Government did not cull
15   information subject to the doctor-patient privilege or the marital privileges; (3) the
16   warrant was overbroad because it covered a twelve-year period, rather than the nine-year
17   time frame alleged in the indictment. (Doc. 102 at 4-6.) Defendants rely on the
18   concurrence in United States v. Comprehensive Drug Testing, Inc., 621 F.3d 1162 (9th
19   Cir. 2010) to argue that the Government should have created “a search protocol…
20   designed to uncover only the information for which it has probable cause” and should
21   have used an independent third party or specialized personnel to segregate and/or redact
22   data not pertinent to the warrant. (Id. at 10.) Defendants contend that the Government
23   seized approximately 59,000 emails pursuant to the warrant. (Id.)
24          The Government opposes the suppression of evidence seized pursuant to the
25   search warrant. (Doc. 122.) In response, the Government argues that the warrant was not
26   overbroad because it established probable cause to search the six email accounts for
27   information pertaining to “Kevin Cummings’ working and/or improvement in health” and
28   Elaine Cummings’ knowledge of such. (Id. at 3.) The government argues that the warrant


                                                  -5-
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 6 of 18



 1   described with sufficient particularity the place to be searched (the six email accounts)
 2   and the items to be seized (communications and records related to the Defendants’ work-
 3   and health-related activities and knowledge). (Id. at 4.)
 4          The Government further contends that it had probable cause to extend the search
 5   through December 2016 because that was within the time period in which the
 6   Government was investigating the case. (Id. at 4-5.) The Government contends that
 7   evidence of Kevin Cummings’ work activities extended through December 2016, and
 8   therefore evidence supporting the charges, and potentially contradicting other evidence in
 9   the case, could be found in this time period. (Id.) Additionally, the Government argues
10   that Comprehensive Drug Testing, 621 F.3d 1162, did not create any mandatory search
11   protocol requirements. (Id. at 6.)
12          The Government also claims that it was not required to separate marital privilege
13   emails but the taint team in fact did so. (Id. at 7.) It claims that there were no emails or
14   communications that implicated the doctor-patient privilege. (Id.) Finally, the
15   Government argues that, even if the Court did find the search warrant overbroad, the
16   good-faith exception to the exclusionary rule would apply and the search would be valid
17   because reliance on the warrant was objectively reasonable. (Id.)
18                 b. Report & Recommendation
19          The R&R recommends that this Court deny the Motion to Suppress. (Doc. 136.)
20   The R&R finds that the Microsoft Warrant satisfied the Fourth Amendment’s
21   particularity requirement. (Id. at 5.) It finds that Comprehensive Drug Testing, 621 F.3d
22   1162, did not create the search protocol requirements claimed by Defendants. (Id. at 6.) It
23   further finds that the taint team procedures, including “identify[ing] evidence of Mr.
24   Cummings’ work activity and health improvement” and segregating privileged emails,
25   minimized the risk of the prosecution receiving irrelevant or unrelated information. (Id. at
26   7.) The Magistrate Judge was unpersuaded by Defendants’ argument that the Government
27   should have applied “specific search terms” in order to better protect them from an overly
28   broad search and seizure. (Id.) The R&R finds that the use of the taint team as described


                                                 -6-
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 7 of 18



 1   in the affidavit sufficiently addressed the “practical limitations associated with the search
 2   of the email accounts” and thus the particularity requirement was satisfied. (Id. at 8.)
 3          The R&R further finds that the Microsoft Warrant was not overbroad. (Id.)
 4   Specifically, the R&R addresses Defendants’ argument that the warrant was overbroad as
 5   to time and finds that it was not. (Id. at 10.) The R&R finds that the Government justified
 6   its extension of the time frame to December 2016, despite that Mr. Cummings ceased
 7   receiving benefits in January 2014, based on its need for evidence from that entire time
 8   period. (Id.) “It could reasonably be expected that issues related to [Mr. Cummings’]
 9   work abilities and recovery would continue to be discussed… for some time after he
10   ceased receiving [disability benefits]” and this justified the longer time period. (Id. at 10.)
11          The R&R goes on to discuss the good faith exception to the exclusionary rule.
12   (Id.) It finds that even if the warrant were technically deficient, “the probable cause
13   statement supporting the warrant establishes… probable cause” and the executing agents
14   relied on the warrant “in an objectively reasonable manner.” (Id. at 11.) Therefore, it
15   finds that the good faith exception would apply even if the Microsoft Warrant lacked
16   specificity. (Id.)
17          After the R&R was issued, the Government filed a “Notice of Correction of
18   Factual Assertion.” (Doc. 138.) The Government states that, contrary to the R&R’s
19   factual finding that the taint team had “identif[ied] evidence of Mr. Cummings’ work
20   activity and health improvement,” this was “not one of the taint team’s responsibilities.”
21   (Id.) It states that “the search warrant protocol did not direct the taint team to ‘seize’
22   information and segregate relevant items.” (Id.) The Government clarifies that “the taint
23   team reviewed the search warrant material and segregated the potentially privileged
24   information from the prosecution team.” (Id.) In other words, the Government asserts that
25   the taint team did not actually withhold from the prosecution emails and other
26   communications that were irrelevant to the charges, as was described in the taint team
27   protocols. (See Doc. 102-1 at 22.) In essence, the prosecution had access to all of the non-
28   privileged emails seized from the six accounts, including the irrelevant ones, and


                                                  -7-
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 8 of 18



 1   Defendants object on that basis.
 2                 c. Defendants’ Objections
 3          Defendants object to the R&R’s recommendation on three grounds: (1) the
 4   warrant did not meet the particularity requirement of the Fourth Amendment; (2) the
 5   warrant was overbroad as to time; and (3) the good faith exception does not apply. (Doc.
 6   161.) Defendants contend that the search warrant “authorized the seizure of over 59,000
 7   emails without any effort to limit the seizure to only those emails pertinent [] to the
 8   investigation [of] this case.” (Id. at 3.) Defendants contend that the only restriction on the
 9   materials seized was the privilege segregation performed by the taint team. (Id.)
10   Therefore, Defendants aver that the search was a “prohibited general search” that does
11   not comply with the Fourth Amendment’s particularity requirement. (Id. at 4.)
12          Defendants object that the Magistrate Judge’s finding of particularity was “based
13   on a misunderstanding (since clarified) of how the taint team was used.” (Id.) They
14   contend that the Government’s clarification materially affected the Magistrate Judge’s
15   analysis of the search warrant’s particularity. (Id.) They argue that the Government’s
16   “over-seizure of data absolutely exposed sensitive information about other individuals”
17   who were not involved the alleged crimes, as well as unrelated information about the
18   Defendants. (Id. at 5.) Therefore, Defendants aver, the warrant did not satisfy the Fourth
19   Amendment’s particularity requirement. (Id.)
20          Second, Defendants ask the Court to reject the Magistrate Judge’s conclusion that
21   the warrant was not overbroad as to time. (Id.) Defendants argue that the Government’s
22   argument as to why the warrant included emails through December 2016 was
23   unreasonable because “[b]y this logic, the warrant would not be overbroad even if
24   executed five, ten, or fifteen years after Mr. Cummings stopped receiving benefits.” (Id.
25   at 6.) Defendants argue that the Government did not need emails from 2015 and later in
26   order to rebut contradictory testimony or evidence. (Id.) They contend that there was no
27   probable cause for the seizure of emails two years after the time frame of the charged
28   crimes and therefore the warrant was overbroad. (Id.)


                                                 -8-
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 9 of 18



 1          Third, Defendants object to the Magistrate Judge’s findings on the good faith
 2   exception. (Id.) Defendants contend that the Magistrate Judge’s analysis was based on a
 3   misunderstanding of the procedures employed by the taint team. (Id. at 7.) They further
 4   argue that the warrant “was so clearly overbroad that it could not have been reasonably
 5   relied upon in good faith.” (Id.)
 6          In response, the Government reasserts its prior argument that the warrant was
 7   adequately specific relative to the probable cause for the search. (Doc. 165 at 1.) The
 8   Government argues that it was reasonable to search and seize emails for a period of two
 9   years beyond the events alleged in the indictment. (Id. at 2.) In addressing Defendants’
10   assertions that the Magistrate Judge based her decisions on a misunderstanding of the
11   procedures followed by the taint team, the Government responds that it was “not required
12   to implement a taint team” and was “not required to have the taint team act on behalf of
13   the prosecution team in reviewing the seized materials for relevant information[.]” (Id. at
14   3.) The Government further argues that the volume of materials seized was not
15   unreasonable given the length and breadth of the alleged conspiracy. (Id.)
16                 d. Applicable Law and Analysis
17                          1. Particularity
18          “[N]o warrants shall issue, but upon probable cause, supported by Oath or
19   affirmation, and particularly describing the place to be searched, and the persons or
20   things to be seized[.]” U.S. Const. amend. IV. “The Fourth Amendment requires that a
21   warrant particularly describe both the place to be searched and the person or things to be
22   seized.” United States v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986). “Particularity is the
23   requirement that the warrant must clearly state what is sought.” United States v. Hill, 459
24   F.3d 966, 973 (9th Cir. 2006) (quoting United States v. Towne, 997 F.2d 537, 544 (9th
25   Cir. 1993)). “The description must be specific enough to enable the person conducting
26   the search reasonably to identify the things authorized to be seized.” Spilotro, 800 F.2d at
27   963; see also United States v. Fries, 781 F.3d 1137, 1151 (9th Cir. 2015).
28          The purpose of the particularity requirement is to prevent “general, exploratory


                                                -9-
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 10 of 18



 1   searches.” Id. The degree of specificity required varies “depending on the circumstances
 2   of the case and the type of items involved.” Id. In determining whether a description of
 3   the items to be seized is sufficiently precise, courts have considered the following factors:
 4   “(1) whether probable cause exists to seize all of the items of a particular type described
 5   in the warrant; (2) whether the warrant sets out objective standards by which executing
 6   officers can differentiate items subject to seizure from those which are not; and (3)
 7   whether the government was able to describe the items more particularly in light of the
 8   information available to it at the time the warrant was issued.” Id. at 963-64 (internal
 9   citations omitted); see also United States v. Adjani, 452 F.3d 1140, 1148 (2006) (warrant
10   to search computers was sufficiently specific).
11          Searches of voluminous electronic information necessitate different considerations
12   than more historically traditional types of searches. See United States v. Comprehensive
13   Drug Testing, Inc., 621 F.3d 1162, 1177 (9th Cir. 2010); United States v. Cotterman, 709
14   F.3d 952, 957 (9th Cir. 2013). Governmental over-seizing of electronic information “is an
15   inherent part of the electronic search process.” Comprehensive Drug Testing, 621 F.3d at
16   1177. Thus, courts must “strik[e] the right balance between the governments’ interest in
17   law enforcement and the right of individuals to be free from unreasonable searches and
18   seizures.” Id.1 The Ninth Circuit has approved a “seize first, search second” methodology
19   where the Government can “demonstrate… factually why such a broad search and seizure
20   authority is reasonable in the case at hand.” Hill, 459 F.3d at 975.
21          Defendants object that because the taint team did not follow the search protocol as
22   set forth in the affidavit by separating irrelevant emails from relevant ones, that the
23   warrant fails as to particularity. It is true that although the affidavit stated that the taint
24   1
       Comprehensive Drug Testing involved a seizure of data related to the results of drug
     tests of professional baseball players. 621 F.3d 1162. The Court in that case was
25   primarily concerned with the seizure of data of individuals who were not subject to the
     search warrant. Id. at 1169-70. The Government attempted to justify seizure of the
26   unauthorized data pursuant to the “plain view” doctrine, an argument the Court rejected.
     Id. at 1170-71. The instant case differs significantly from Comprehensive Drug Testing
27   because there is no evidence before the Court that the rights of any third parties were
     infringed by the search. The court found in that case that government agents essentially
28   used the over-seizure to “bring constitutionally protected data into [] plain view.” Id. No
     such concerns exist here.

                                                 - 10 -
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 11 of 18



 1   team would separate out irrelevant information and withhold it from the prosecution, this
 2   was not done. See supra at 3-4, 7. However, Defendants have cited no authority that
 3   requires the Government to employ a taint team to cull irrelevant emails from relevant
 4   ones before the prosecution is permitted to view the seized materials. The Government
 5   did not follow the search protocol outlined in the affidavit; however, this does not render
 6   the warrant facially invalid because specific search protocols do not affect the validity of
 7   a warrant. See Groh v. Ramirez, 540 U.S. 551, 557 (2004) (explaining that warrants must
 8   be based on probable cause, supported by a sworn affidavit, and particularly describe the
 9   place to be searched and things to be seized). Defendants contend that the Government
10   should have created a search protocol pursuant to Comprehensive Drug Testing.
11   However, as the Magistrate Judge found, the Ninth Circuit Court of Appeals has
12   explicitly addressed the search protocol portion of that case and stated that:
13                 The search protocol was no longer part of the majority
                   opinion, but instead was moved to a concurring opinion and
14                 thus was no longer binding circuit precedent. By its own
                   terms, the concurring opinion proposes the protocols not as
15
                   constitutional requirements but as ‘guidance,’ which, when
16                 followed, ‘offers the government a safe harbor.’
17          United States v. Schesso, 730 F.3d 1040, 1049 (9th Cir. 2013) (Kozinski, C.J.,
18   concurring). Therefore, although the Government does not have access to the “safe
19   harbor” that following the protocols would have provided, its failure to do so does not
20   necessarily render the search and seizure overbroad under the Fourth Amendment.
21          The warrant in this case authorized the search and seizure of essentially all
22   information and communications in the six identified email accounts, for the period from
23   December 1, 2004 through December 31, 2016. See supra at 2–3. The warrant described
24   in additional detail the information to be seized as “fruits, evidence, and
25   instrumentalities” of the alleged crimes, including communications related to Mr.
26   Cummings’ work and health condition between December 2005 and January 2014 and
27   Mrs. Cummings’ knowledge of those conditions. Id. Based on the briefing before it and
28   for purposes of this analysis, the Court finds that the Government in fact seized all of the


                                                - 11 -
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 12 of 18



 1   emails from the six accounts for the specified time period, not just those that were “fruits,
 2   evidence, and instrumentalities” of the alleged crimes.
 3          The search authorized by the warrant here resembles the broad and inclusive, but
 4   not limitless, searches permitted in “permeated-with-fraud” cases. United States v.
 5   Offices Known as 50 State Distrib. Co., 708 F.2d 1371, 1374 (9th Cir. 1983) (warrant not
 6   overbroad where “fraud permeated the entire business operation”); United States v. Brien,
 7   617 F.2d 299, 309 (1st Cir.), cert. denied, 446 U.S. 919 (1980) (“[W]here there is
 8   probable cause to find that there exists a pervasive scheme to defraud, all the business
 9   records of an enterprise may be seized, if they are, as here, accurately described so that
10   the executing officers have no need to exercise their own judgment as to what should be
11   seized.”); Nat'l City Trading Corp. v. United States, 635 F.2d 1020, 1026 (2d Cir. 1980)
12   (because “there was probable cause to believe that [the] business was permeated with
13   fraud… the agents could properly seize all of the business records [] described in the
14   warrant”); see also Adjani, 452 F.3d at 1149-50 (avoiding limitation and restriction in
15   search of electronic data was reasonable under the circumstances). In those cases, courts
16   upheld broad seizures of business records and materials where the probable cause
17   affidavit indicated that the entire business was engaged in fraudulent operations and
18   where the seizing officers had no discretion about what to seize. On the other hand, cases
19   where warrants were struck down as impermissible general warrants involved
20   “widespread seizure of business records while the suspected wrongdoing supporting the
21   warrant pertained only to small segments of the operations of the searched business.” In
22   those cases, “the evidence of fraud was segregable.” Offices Known as 50 State Distrib.
23   Co., 708 F.2d at 1375 (citing United State v. Abrams, 615 F.2d 541 (1st Cir. 1980);
24   United States v. Roche, 614 F.2d 6 (1st Cir. 1980); Application of Lafayette Academy,
25   Inc., 610 F.2d 1 (1st Cir. 1979)).
26          In 50 State, where the validity of a broad warrant seeking evidence of fraudulent
27   activity was upheld, the court distinguished that case from United States v. Cardwell, 680
28   F.2d 75, 76 (9th Cir. 1982), in which the court struck down as overbroad a warrant that


                                                - 12 -
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 13 of 18



 1   authorized the seizure of “corporate books and records… which are the fruits and
 2   instrumentalities, of violations of [the tax evasion statute].” In Cardwell, the only
 3   limitation on the search was that the seized items be evidence of the tax evasion statute.
 4   680 F.2d at 76. The government seized 16 boxes of the corporation’s records containing
 5   over 100,000 documents and dating back fourteen years. Id. at 76. The government had
 6   already focused its investigation on certain parts of the defendant’s business records but
 7   the results of the investigation “were not used to refine the scope of the warrant.” Id. at
 8   78. Where “the government knew exactly what it needed and wanted and where the
 9   records were located… there was no necessity for a massive re-examination of all records
10   bearing on income and expenses.” Id. at 78 (citing VonderAhe v. Howland, 508 F.2d 364,
11   370 (9th Cir. 1974)).
12          The allegations in this case are that Defendants defrauded SSA for about a decade,
13   and that the fraud conspiracy involved ongoing, knowing misrepresentations of
14   Defendants’ living and working conditions. Uncovering evidence of these activities
15   necessarily involves a broad inquiry into Defendants’ personal and professional lives.
16   However, the Microsoft Warrant did not authorize a search of the entirety of the business
17   records of Defendants’ three family businesses. Nor did it authorize a search of their
18   home, or of any other personal or business email accounts they may have used. Rather,
19   the warrant was limited, based on the Government’s investigation, as to time frame and
20   the places to be searched.
21          The court finds the search and seizure authorized by the warrant here
22   distinguishable from “general, exploratory searches” as prohibited by the Fourth
23   Amendment. See United States v. Kow, 58 F.3d 423 (1995) (warrant overbroad where it
24   authorized seizure of all of company’s business and financial records and computer
25   hardware and software and did not specify how the items were related to criminal
26   conduct); Ctr. Art Galleries-Hawaii, Inc. v. United States, 875 F.2d 747, 750 (9th Cir.
27   1989) (warrant overbroad where it authorized “almost unrestricted seizure” of items
28   without describing the crimes alleged and without limiting the scope of the seizure to


                                               - 13 -
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 14 of 18



 1   those transactions known to be related to the alleged crime). Unlike the warrants in those
 2   cases, the warrant here authorizes the Government to search only the contents of the six
 3   identified email accounts, for the specified time period. Furthermore, the affidavit clearly
 4   states how and why those materials are connected to the alleged crimes based on the
 5   Government’s investigation.
 6          Finally, concerns such as those present in Comprehensive Drug Testing are not
 7   present here. There is no evidence that the Government attempted a “run-around” of the
 8   Fourth Amendment by seizing materials beyond what was identified in the warrant.
 9   Courts must consider the totality of the circumstances in determining a warrant’s validity.
10   United States v. Cardwell, 680 F.2d 75, 78 (9th Cir. 1982). In considering the totality of
11   the circumstances present in this case, the Court finds that the warrant was not overbroad
12   and that the description of the items to be seized complies with the Fourth Amendment’s
13   particularity requirement. However, to the extent that the Government seeks to introduce
14   any seized evidence at trial that is beyond the scope of the probable cause established by
15   the warrant affidavit, that evidence would be subject to suppression. See Andresen v.
16   Maryland, 427 U.S. 463, 482 n. 11 (1976); Cardwell, 680 F.2d at 78.
17                          2. Breadth
18          “Breadth deals with the requirement that the scope of the warrant be limited by the
19   probable cause on which the warrant is based.” Hill, 459 F.3d at 973. “As always under
20   the Fourth Amendment, the standard is reasonableness.” Id. at 974. “Probable cause
21   exists when there is a fair probability that contraband or evidence of a crime will be
22   found in a particular place.” United States v. Needham, 718 F.3d 1190, 1194 (2013)
23   (citing United States v. Grubbs, 547 U.S. 90, 95 (2006)). “A warrant is overbroad if it
24   expands the scope of a search beyond the places implicated by the probable-cause
25   showing.” In re Search of Google Email Accounts, 92 F.Supp.3d 944, 952 (D. Ak. 2015)
26   (citing Hill, 459 F.3d at 973)). “[O]verbreadth is a tailoring question: does the proposed
27   warrant limit the government’s search to the specific places that must be inspected to
28   confirm or dispel the suspicion that gave rise to probable cause?” Id. at 950 (citing


                                                - 14 -
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 15 of 18



 1   Maryland v. Garrison, 480 U.S. 79, 84 (1987)).
 2          Defendants object that the warrant was overbroad as to time because it includes
 3   contents of the email accounts through December 2016, whereas the time frame of the
 4   alleged criminal activities ended in January 2014. The Government maintains that it
 5   should be allowed to search emails after January 2014 because those communications
 6   could provide it with evidence relevant to the charged crimes that could potentially
 7   contradict testimony from witnesses it interviewed in 2016. The Magistrate Judge agreed
 8   with the Government, finding that “it could reasonably be expected that issues related to
 9   [Mr. Cummings’] work abilities and recovery would continue to be discussed… for some
10   time after he ceased receiving [] benefits.” (Doc. 136 at 10.)
11          A seizure that is not limited to a time frame within which the suspected criminal
12   activity took place may be found to be overbroad. United States v. Kow, 58 F.3d 423, 427
13   (9th Cir. 1995). Likewise, non-date-restricted searches of email accounts may be found to
14   be overbroad because “it is unreasonable to compel a provider to disclose every email in
15   its client’s account when the provider is able to disclose only those emails the
16   government has probable cause to search.” Matter of Search of Info. Associated with
17   Four Redacted Gmail Accounts, 371 F. Supp. 3d 843, 845 (D. Or. 2018); see also In re
18   [REDACTED]@gmail.com, 62 F. Supp. 3d 1100, 1104 (N.D. Cal. 2014) (warrant
19   application denied as overbroad where it contained “no date restriction of any kind” and
20   the government made no “commitment to return or destroy evidence that is not relevant
21   to the investigation”); In re Search of Google Email Accounts identified in Attachment A,
22   92 F.Supp.3d 944, 946 (D. Alaska 2015) (warrant application denied as overbroad where
23   it contained no time period limitation and “nothing in the proposed warrant preclude[d]
24   its agents from perusing other email content regardless how remote or unrelated that
25   content may be to the current investigation”).
26          It is true that the warrant in this case provides no initial restriction on relevancy as
27   to the content of the emails and thus permits the Government to view potentially
28   irrelevant emails in the course of the search. Despite this fact, the Court is satisfied that


                                                 - 15 -
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 16 of 18



 1   the warrant falls within the Fourth Amendment’s “reasonableness” requirement because:
 2   (1) it would be impossible for the Government to know the contents of the emails before
 3   reviewing them, and “seize first, search second” warrants for electronic information have
 4   been found constitutional for this reason, see Hill, 459 F.3d at 975; see also Adjani, 452
 5   F.3d at 1149-50; Andresen, 427 U.S. 463, 482 n. 11 (“In searches for papers, it is certain
 6   that some innocuous documents will be examined, at least cursorily, in order to determine
 7   whether they are, in fact, among those papers authorized to be seized.”); (2) this case
 8   resembles the “permeated with fraud” cases where courts have upheld broad, though not
 9   limitless, searches, see Offices Known as 50 State Distrib. Co., 708 F.2d at 1374; (3) the
10   warrant was restricted to specific email accounts for a specific time frame, see Kow, 58
11   F.3d at 427; and (4) there is no evidence of bad faith or wrongdoing by the Government
12   with respect to the parameters and fruits of the search, see Comprehensive Drug Testing,
13   621 F.3d at 1171.
14          Moreover, suppression of all evidence seized pursuant to an overbroad warrant is
15   not necessarily mandated. United States v. Flores, 802 F.3d 1028, 1045-46 (2015).
16   Evidence that may be suppressed for overbreadth is limited to that evidence which is
17   introduced at trial. Id. In Flores, the Government seized 11,000 pages of data from the
18   defendant’s Facebook account. Id. at 1046. 100 pages of this data were responsive to the
19   warrant, of which only two messages were admitted into evidence. Id. In deciding
20   whether to suppress any of the seized materials, the district court “properly considered
21   only the Facebook messages the government planned to introduce at trial.” Id. The court
22   was not required to suppress other evidence not introduced at trial, even if it exceeded the
23   scope of the warrant. Id.
24          In this case, the search of the email accounts was date-restricted—from December
25   1, 2004 through December 31, 2016. The parties agree that Mr. Cummings ceased
26   receiving disability benefits in January 2014. Thus, the question before the Court is
27   whether the Government had probable cause to search emails from February 2014 to
28   December 2016. Whether there is probable cause depends upon whether there is a fair


                                                - 16 -
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 17 of 18



 1   probability that evidence of the alleged crimes would be found in the emails from
 2   February 2014 to December 2016. The Court finds that there is a fair probability that
 3   such evidence could exist in those emails. The fact that Mr. Cummings ceased receiving
 4   benefits in January 2014 does not mean that no evidence of prior deception or fraud could
 5   be found in communications after that date. Defendants’ argument that the extension of
 6   the search period beyond January 2014 is essentially a “slippery slope” is unavailing.
 7   There may be an end date beyond which the search would be unreasonable, but the Court
 8   need not consider that possibility at this time because the end date of December 31, 2016
 9   was reasonable in light of the circumstances of this case. The Court finds that the
10   Microsoft Warrant is not overbroad as to time. However, to the extent that the
11   Government seeks to introduce any seized evidence at trial that is beyond the scope of the
12   probable cause established by the warrant affidavit, that evidence is subject to
13   suppression. See Andresen, 427 U.S. at 482 n. 11; Cardwell, 680 F.2d at 78.
14                         3. Good Faith Exception
15         “Evidence obtained pursuant to a facially valid search warrant later found to be
16   invalid is admissible if the executing officers acted in good faith and in objectively
17   reasonable reliance on the warrant.” Spilotro, 800 F.2d at 968 (citing United States v.
18   Leon, 468 U.S. 897, 922-23 (1984)). “Suppression of evidence obtained pursuant to a
19   warrant should be ordered only…in those unusual cases in which exclusion will further
20   the purposes of the exclusionary rule.” Leon, 468 U.S. at 918. In most cases where a law
21   enforcement officer has obtained a search warrant from a judge and acted within its
22   scope, “there is no police illegality and thus nothing to deter.” Id. at 921. However, the
23   officer’s “reliance on the magistrate’s probable cause determination and on the technical
24   sufficiency of the warrant…must be objectively reasonable.” Id. at 922. The good faith
25   exception to the exclusionary rule does not apply when the warrant is “so facially
26   overbroad as to preclude reasonable reliance by the executing officers.” United States v.
27   Michaelian, 803 F.2d 1042, 1046 (9th Cir. 1986).
28         The Magistrate Judge found that the Microsoft Warrant was not “so facially


                                               - 17 -
     Case 4:17-cr-00518-RM-JR Document 201 Filed 04/27/20 Page 18 of 18



 1   overbroad as to preclude reasonable reliance by the executing officers.” Id.; (Doc. 136 at
 2   11.) The Court agrees with the Magistrate Judge that “even if the Microsoft Warrant were
 3   found to be technically deficient, the probable cause statement supporting the warrant
 4   establishes at least a colorable argument for probable cause[.]” (Id.) There is no evidence
 5   before the Court that the executing agents did not rely on the search warrant in an
 6   objectively reasonable manner, and the Court finds that they did. Accordingly, the good
 7   faith exception would apply even if the warrant were overbroad or not sufficiently
 8   particular.
 9          IV.    Conclusion
10          The    Court   has   reviewed   Judge      Jacqueline   M.   Rateau’s   Report   and
11   Recommendation, the parties’ briefs, and the record. Viewing the reasonableness of the
12   warrant in the totality of the circumstances, the Court finds that the Microsoft Warrant is
13   sufficiently particular to withstand Fourth Amendment scrutiny. Even if the warrant were
14   technically deficient, the Court finds that the good-faith exception to the exclusionary
15   rule would apply.
16          Accordingly,
17          IT IS ORDERED that Defendants’ Objection (Doc. 161) is overruled.
18          IT IS FURTHER ORDERED that the Report and Recommendation (Doc. 136)
19   is accepted and adopted, as set forth above.
20          IT IS FURTHER ORDERED that Defendants’ Joint Motion to Suppress (Doc.
21   102) is denied.
22          Dated this 27th day of April, 2020.
23
24
25
26
27
28


                                                  - 18 -
